1

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8
                              EASTERN DISTRICT OF CALIFORNIA
9

10

11
     PRISCILLA CAREFOOT; J.H., a minor by ) Case No.: 1:17-CV-00456-AWI-JLT
     and through his Guardian Ad Litem, Priscilla )
12
     Carefoot,                                    ) ORDER GRANTING STIPULATION TO
                                                  )
13                                                ) AMEND THE CASE SCHEDULE
                        Plaintiffs,               ) (Doc. 39)
14                                                  )
     v.                                             )
15                                                  )
     COUNTY OF KERN, et al.                         )
16
                   Defendants.
                                                    )
                                                    )
17                                                  )
18           Based upon the stipulation of counsel and good cause appearing, the Court ORDERS the

19   case schedule to be amended as follows:
             1.     All non-expert discovery SHALL be completed by March 22, 2019;
20
             2.     The parties SHALL disclose experts by April 5, 2019 and any rebuttal experts by
21
     May 6, 2019;
22
             3.     All expert discovery SHALL be completed by May 24, 2019;
23
             4.     Any non-dispositive motions SHALL be filed by June 7, 2019 and heard by July 5,
24
     2019;
25
             5.     Dispositive motions SHALL be filed by July 26, 2019 and heard by September 16,
26
     2019;
27

28                                                 -1-


          [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE TRIAL AND RELATED CUTOFF DATES
1
            6.     The pretrial conference is CONTINUED to November 14, 2019 at 10:00 a.m.
2
     before District Judge Anthony W. Ishii;
3
            7.     The trial is CONTINUED to January 21, 2020 at 8:30 a.m. before District Judge
4    Anthony W. Ishii.
5

6
     IT IS SO ORDERED.

7       Dated:    December 17, 2018                       /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -2-


         [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE TRIAL AND RELATED CUTOFF DATES
